Citation Nr: 1337163	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel

INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal. 

The United States Court of Appeals for Veterans Claims has held that claims for service connection for one psychiatric disorder encompass claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claim as shown on the title page.

In May 2012, the Veteran presented testimony before the undersigned Veterans Law Judge during a videoconference hearing, with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of that hearing has been associated with the record and has been reviewed.

In June 2012, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC, for additional development.

In October 2013, the Board received additional evidence from the Veteran's attorney, for which initial RO review and consideration was not waived.  In light of the fact the Board again remands the case on other grounds, there is no need to solicit a waiver from the Veteran.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The medical examiner's July 2013 addendum reflects the development directed in the Board's March 2013 remand was not fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In the July 2013 addendum, the examiner noted that the only additional documents in the claims file were from the Social Security Administration.  Hence, it is obvious he did not review the service personnel records that were also added to the file.  Thus, the RO will prominently identify the service personnel records and direct the examiner's attention to them.

2.  After the above is completed, return the claims file to the examiner who conducted the July 2012 mental examination.  Ask the examiner if the additional service personnel records alters in anyway the diagnosis and opinion rendered in July 2012 (no mental diagnosis had been found at that examination).  The examiner is asked to provide a full explanation for any opinion rendered.

In the event the examiner who conducted the July 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  After completion of all of the above, the RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



